DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
The applicant argues with respect to the secondary reference Basnett that the teaching of Basnett “…is just a general indication that "laminated sheet iron materials" can be used in the construction of the stationary magnet and armature described in Basnett, and thus provides no teaching as to, for example, the selective use of laminated materials in portions of a magnetic structure…”. This argument is not persuasive because the structure of Basnett is similar in structural design, including the same portions as the structure of Bratkowski and the invention. One of ordinary skill in the art would have thus found it obvious to have chosen the appropriate structures or portions of structures to laminate since this requires only routine skill in the art. Laminating specific magnetic structures within a device is common and is part of general knowledge in the art.
The applicant further argues that: “As previously noted, the specific claimed configuration can provide for a reduction in volume of the device while maintaining relatively low energy consumption. See Specification, paragraph [0018]. This claimed arrangement is not specifically shown among the number of potential solutions in the cited references, which are essentially infinite (or, at least, semi-infinite) given that Basnett only generally refers to using laminated materials in an armature and magnet…”. This argument is not persuasive because the applicant does not provide any evidence of how the argued improvements are achieved or why the prior art structure would not be capable of producing the same results. The claimed arrangement is not required to be shown in an obviousness rejection. One of ordinary skill in the art would have found it obvious to achieve the claimed laminated structure in view of the prior art. The claimed language is directed to a laminated seat. No further details of novel laminated structure are claimed. Basnett teaching of laminated structure is the same as the claimed structure and thus would have been obvious to use in the structure of the primary reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, 10-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratkowski et al. (US 5034714) in view of Basnett (US 5243313).
In re claim 1, Bratkowski, in figures 1-4, discloses a DC magnetic system, comprising a yoke (42) and an armature (44), wherein the yoke comprises a single-piece U-shaped magnetic conductive member (104,106) and an armature moving up and down in a limited space within the U-shaped magnetic conductive member, wherein the yoke further comprises a seat (top part of 106) attached to an inner side of a bottom surface of the single-piece U-shaped magnetic conductive member; and when moving up and down, the bottom surface of the armature is in contact with an upper surface of the seat (as seen in figure 4). Bratkowski does not explicitly teach laminated structure. Basnett however teaches that it is known in the art to use laminated magnetic structures in the armature and yoke (see paragraph 1 of column 3 of the specification). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used laminated structure as taught by Bassnet in the armature and yoke as well as the seat of Bratkowski in order to reduce eddy currents.
  In re claim 2, Bratkowski, in figures 1-4, discloses that the yoke further comprises a cover plate (96) with a through hole, the armature passing through the through hole of the cover plate so as to be inserted into the yoke (as seen in the figures).
In re claim 7, Bratkowski, in figures 1-4, discloses that the seat has an inverted trapezoidal recess provided on the upper surface thereof (in the same way as shown by the applicant), theIn re: Hu et al. Serial No.: 16/571,737Filed: September 16, 2019armature having a trapezoidal lower portion structure matching the inverted trapezoidal recess of the upper surface of the seat in size (as seen in figures 1-4).
In re claim 8, Bratkowski, in figures 1-4, discloses that the DC magnetic system further comprises an induction coil (66) provided on an outer side of the yoke and wound around a frame (bobbin not shown but inherently present to hold the coil in place), and a control circuit (76) connected to the induction coil and used for controlling a current in the induction coil.
In re claim 10, Bratkowski in figures 1-4, discloses a power equipment (114).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratkowski et al. (US 5034714) in view of Basnett (US 5243313) and Degenhart (US 4724410).
In re claim 9, Bratkowski teaches that the DC magnetic system further comprises a conductor (64) provided above the induction coil, one end of the conductor being connected to the control circuit, and another end thereof being connected to an external power source (76 provides both power and control). Bratkowski does not explicitly teach a plastic frame. Degenhart however teaches that it is known in the art to use a plastic frame (120) for the conductor in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a plastic frame as taught by Degenhart in the device of Bratkowski in order to insulate the coil and the device.
In re claim 11, Bratkowski, in figures 1-4, discloses a yoke (42) comprising a conductive single-piece U-shaped member (104, 106) having a base and first and second arms extending in parallel from first and second ends of the base (in the same way as shown by the applicant) and a seat (top part of 106) attached to the base of the single-piece U-shaped member (104, 106) between the first and second arms (as seen in the figures); and an armature (44) configured to move between the first and second arms and towards the base, and to contact the seat when fully inserted into the yoke (as seen in figure 4). Bratkowski does not explicitly teach laminated structure. Basnett however teaches that it is known in the art to use laminated magnetic structures in the armature and yoke (see paragraph 1 of column 3 of the specification). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used laminated structure as taught by Bassnet in the armature and yoke, as well as the seat of Bratkowski in order to reduce eddy currents.
In re claim 12, Bratkowski, in figures 1-4, discloses that the yoke further comprises a cover plate (96) extending between the first and second arms, and wherein the armature is configured to pass through a hole in the cover plate.
In re claim 16, Bratkowski, in figures 1-4, discloses that the armature has a portion configured to mate with a recess in the seat when the armature is fully inserted into the yoke (as seen in figure 4).
In re claim 17, Bratkowski, in figures 1-4, discloses that the recess is trapezoidal (as seen in figures 1-4).
In re claim 18, Bratkowski, in figures 1-4, discloses an induction coil (66) disposed within the yoke between the first and second arms and wherein the armature is configured to move in an opening in the induction coil.
In re claim 19, Bratkowski, in figures 1-4, discloses that the yoke further comprises a cover plate (96) extending between the first and second arms, wherein the armature is configured to pass through a hole in the cover plate, and wherein the induction coil is disposed between the cover plate and the base (as seen in figures 1-4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Talpalatski/Primary Examiner, Art Unit 2837